—Appeal by the defendant from a judgment of the Supreme Court, Kings County (F. Rivera, J.), rendered November 18, 1997, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s present claim that the investigating detective’s testimony impermissibly conveyed to the jury the idea that witnesses had identified him from so-called “mug” books is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, contrary to the defendant’s contention, the testimony of the detective did not convey that idea to the jury. There was nothing improper in the detective’s testimony that he conducted an investigation which ultimately focused on the defendant (see, People v Birmingham, 168 AD2d 503).
The sentence imposed was not excessive (see, People v Farrar, 52 NY2d 302; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, as raised in his pro se supplemental.brief, are either unpreserved for appellate review or without merit. Joy, J. P., S. Miller, Luciano and Smith, JJ., concur.